DETAILED ACTION

This action is responsive to Applicant’s reply filed on 10 August 2022 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1, 8, and 15 are currently amended.
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wolff et al., US 2011/0010641 A1.
Regarding claim 1, Wolff teaches a method comprising: 
Receiving an identification of a user identifier from among a list of user identifiers. In Wolff, a system may display a graphical user interface (GUI) containing a list of user identifiers (i.e., “list of all friends”). Wolff ¶ 28, fig. 1B. The user identifier may comprise an image. Id. fig. 1B. A user may select one of the displayed user identifiers. Id. ¶ 28.
Identifying a group chat session that includes a user associated with the user identifier, the group chat session corresponding with a theme that corresponds with one or more graphical attributes. In Wolff, in response to selection of a user identifier, the system may filter group chat sessions (i.e., “conversations”) to identify a specific group chat session that includes the user associated with the selected user identifier. Wolff ¶¶ 28-30, fig. 2A. The term “theme” has been interpreted to refer to either (1) a set of associated graphical elements or (2) an associated category. In Wolff, the identified group chat session may be associated with a set of graphical attributes (i.e., “images” or “names in text”) representing the participants in the group chat session. Id. ¶ 27, fig. 2A. 
Generating a group identifier based on the one or more graphical attributes associated with the theme and at least the user identifier; and causing display of a presentation of the group chat session, the presentation of the group chat session including the group identifier. In Wolff, the system may generate and display a group identifier (i.e., a graphical representation of the participants in the conversation). Wolff fig. 2A. The group identifier may comprise the image corresponding to the selected user identifier and the images corresponding to the other participants in the group chat session. Id. ¶ 27, fig. 2A. 
Regarding claim 2, which depends on claim 1, Wolff teaches wherein the identifying the group chat session that includes the user associated with the user identifier further comprises: identifying a plurality of group chat sessions that include the group chat session; and identifying the group chat session from among the plurality of group chat session. Wolff ¶¶ 28-30, fig. 2A.
Regarding claim 3, which depends on claim 1, Wolff teaches wherein the method further comprises: receiving an input that selects the group identifier; and causing display of a group profile associated with the group chat session in response to the input. In Wolff, a group profile (i.e., a conversation detail screen comprising the images of the current participants) may be displayed in response to an input selecting a group identifier. Wolff ¶ 32, fig. 3A.
Regarding claim 6, which depends on claim 1, Wolff teaches wherein the user identifier includes a graphical avatar. Wolff fig. 1B.
Regarding claim 7, which depends on claim 1, Wolff teaches wherein the theme associated with the group chat session is based on a selection of the theme from among a plurality of themes. In Wolff, the conversation may be associated with a selected set of images uniquely representing the participants in the conversation. Wolff ¶ 27, fig. 2A (showing multiple themes).
Claims 8-10 and 13-14 are drawn to a system that implements the methods recited in claims 1-3 and 6-7, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 15-17 and 20 are drawn to instructions stored in a medium that implement the methods recited in claims 1-3 and 6, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wolff et al., US 2011/0010641 A1, in view of Ferguson et al., US 2016/0057154 A1.
Regarding claim 4, which depends on claim 3, Wolff does not explicitly disclose, but Fergusson teaches wherein the input comprises an input attribute, and the causing display of the group profile further comprises: determining the attribute of the input transgresses a threshold value; and 31 Attorney Docket No. 4218.686US3causing display of the group profile associated with the group chat session responsive to the attribute of the input transgressing the threshold value. In Ferguson, user input selecting a group identifier may trigger presentation of a group profile (i.e., group discussion UI view). Ferguson ¶¶ 171-172, 198-208, figs. 5A-5H, 8A-8D. The user input may comprise, e.g., a touch input applied for a threshold time period. Id. ¶ 172 (finger contact for a “predefined time period”).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Wolff’s process of displaying a group profile associated with a group chat session in response to user input with Ferguson’s process of displaying a group profile associated with a group chat session in response to a touch input applied for a threshold period of time. Such a modification would simply apply a well-known specific user interaction technique to achieve the desired selection user input.
Regarding claim 5, which depends on claim 3, Wolff does not explicitly disclose, but Fergusson teaches wherein the input comprises an input attribute that includes an input pressure. In Ferguson, the input may be a touch input on, e.g., a resistive touch screen. Ferguson ¶¶ 77, 172. A resistive touch screen measures pressure as input.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Wolff’s process of displaying a group profile associated with a group chat session in response to user input with Ferguson’s process of displaying a group profile associated with a group chat session in response to a touch input on a resistive touch screen. Such a modification would simply apply a well-known specific user interaction technique on a conventional apparatus to achieve the desired selection user input.
 Claims 11-12 are drawn to a system that implements the methods recited in claims 4-5, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claims 18-19 are drawn to instructions stored in a medium that implement the methods recited in claims 4-5, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Response to Arguments
The prior rejections of claims 1-20 on the ground of nonstatutory double patenting have been withdrawn based on the filing of a terminal disclaimer.
Applicant argues that Wolff does not anticipate the amended independent claims. Applicant’s only support for this argument is two general allegations regarding Wolff. First, that Wolff does not disclose “generat[ing] and display[ing] a ‘group identifier’ associated with a messaging session based on one or more user identifiers.” Reply at 7. Second, that Wolff does not disclose “a ‘theme’ that corresponds with the messaging session, wherein the theme corresponds with one or more graphical attributes.” Id. The Office respectfully disagrees with these allegations.
Regarding the first allegation, Wolff discloses generating and displaying a group identifier (i.e., a graphical representation of the participants in a conversation) associated with a group chat session. Wolff fig. 2A. The group identifier may comprise one or more images corresponding to participants in the group chat session. Id. ¶ 27, fig. 2A. 
Regarding the second allegation, the term “theme” has been interpreted to refer to either (1) a set of associated graphical elements or (2) an associated category. In Wolff, a group chat session may be associated with a set of graphical attributes (i.e., “images” or “names in text”) representing the participants in the group chat session. Wolff ¶ 27, fig. 2A.
As Applicant’s allegations are untrue, Applicant’s argument that Wolff does not anticipate the amended independent claims is unpersuasive.

	
Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144